Case 0:21-cv-61072-JIC Document 1 Entered on FLSD Docket 05/21/2021 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                 FT. LAUDERDALE DIVISION

  Benjamin Hernandez, individually and on behalf of all
  others similarly situated,                                         Case. No.: 0:21-cv-61072
                                           Plaintiff,
                                                                     CLASS ACTION COMPLAINT
                                                                     DEMAND FOR JURY TRIAL
           -v.-
  AvanteUSA, Ltd.; CF Medical, LLC; and
  John Does 1-25,
                                        Defendants.

        Plaintiff Benjamin Hernandez (“Plaintiff”) brings this Class Action Complaint by and

 through his attorneys, Zeig Law Firm, LLC, against Defendants AvanteUSA, Ltd. (“Avante”) and

 CF Medical, LLC (“CF Medical”), individually and on behalf of a class of all others similarly

 situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

 belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

 based upon Plaintiff's personal knowledge.

                        INTRODUCTION/PRELIMINARY STATEMENT

      1.          The Fair Debt Collection Practices Act (“FDCPA’) was enacted in response to the

 "abundant evidence of the use of abusive, deceptive, and unfair debt collection practices by many

 debt collectors." 15 U.S.C. §1692(a). This was because of the concern that "abusive debt collection

 practices contribute to the number of personal bankruptcies, to material instability, to the loss of

 jobs, and to invasions of individual privacy." Id. Congress concluded that "existing laws…[we]re

 inadequate to protect consumers," and that "'the effective collection of debts" does not require

 "misrepresentation or other abusive debt collection practices." 15 U.S.C. §§ 1692(b) & (c).




                                                                                                    1
Case 0:21-cv-61072-JIC Document 1 Entered on FLSD Docket 05/21/2021 Page 2 of 11




       2.        The purpose of the Act was not only to eliminate abusive debt collection practices,

 but also to ensure “that those debt collectors who refrain from using abusive debt collection practices

 are not competitively disadvantaged." Id. § 1692(e). After determining that the existing consumer

 protection laws were inadequate, id. at § 1692(b), Congress gave consumers a private cause of action

 against debt collectors who fail to comply with the Act. Id. § 1692k.

                                    JURISDICTION AND VENUE

       3.        The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

 15 U.S.C. § 1692 et. seq. The Court has pendent jurisdiction over any State law claims in this action

 pursuant to 28 U.S.C. § 1367(a).

       4.        Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

 where a substantial part of the events or omissions giving rise to the claim occurred and where

 Plaintiff resides.

                                    NATURE OF THE ACTION

       5.        Plaintiff brings this class action on behalf of a class of Florida consumers under §

 1692 et seq. of Title 15 of the United States Code, also known as the Fair Debt Collections Practices

 Act ("FDCPA"), and

       6.        Plaintiff is seeking damages and declaratory relief.

                                               PARTIES

       7.        Plaintiff is a resident of the State of Florida, county of Broward.

       8.        Defendant Avante is a "debt collector" as the phrase is defined in 15 U.S.C.

 § 1692(a)(6) and used in the FDCPA with an address for service at C T Corporation System 1200

 South Pine Island Road Plantation, FL 33324.
Case 0:21-cv-61072-JIC Document 1 Entered on FLSD Docket 05/21/2021 Page 3 of 11




      9.          Defendant Avante is a company that uses the mail, telephone, and internet and

 regularly engages in business the principal purpose of which is to attempt to collect debts alleged to

 be due itself or another.

      10.         Defendant CF Medical is a "debt collector" as the phrase is defined in 15 U.S.C.

 § 1692(a)(6) and used in the FDCPA with an address for service at C T Corporation System 1200

 South Pine Island Road, Plantation, FL 33324.

      11.         Defendant CF Medical is a company that uses the mail, telephone, and internet and

 regularly engages in business the principal purpose of which is to attempt to collect debts alleged to

 be due itself or another.

      12.         John Does 1-25, are fictitious names of individuals and businesses alleged for the

 purpose of substituting names of Defendants whose identities will be disclosed in discovery and

 should be made parties to this action.

                                      CLASS ALLEGATIONS

      13.    Plaintiff brings this claim on behalf of the following case, pursuant to Fed. R. Civ. P.

 23(a) and 23(b)(3).

      14.    The Class consists of:

             a.     all individuals with addresses in the State of Florida;

             b.     to whom Defendant Avante sent an initial collection letter;

             c.     on behalf of Defendant CF Medical;

             d.     attempting to collect a consumer debt;

             e.     which letter states “the law limits how long you can be sued on a debt” or “because

                    of the age of your debt we will not sue you for it”;

             f.     although the statute of limitation has not expired on the debt; and
Case 0:21-cv-61072-JIC Document 1 Entered on FLSD Docket 05/21/2021 Page 4 of 11




             g.     which letter was sent on or after a date one (1) year prior to the filing of this action

                    and on or before a date twenty-one (21) days after the filing of this action.

      15.    The identities of all class members are readily ascertainable from the records of

 Defendants and those companies and entities on whose behalf they attempt to collect and/or have

 purchased debts.

      16.    Excluded from the Plaintiff Class are the Defendants and all officers, members,

 partners, managers, directors and employees of the Defendants and their respective immediate

 families, and legal counsel for all parties to this action, and all members of their immediate families.

      17.    There are questions of law and fact common to the Plaintiff Class, which common issues

 predominate over any issues involving only individual class members. The principal issue is whether

 the Defendants’ written communications to consumers, in the forms attached as Exhibit A, violate

 15 U.S.C. §§ 1692e, 1692f, and 1692g.

      18.    The Plaintiff’s claims are typical of the class members, as all are based upon the same

 facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the Plaintiff

 Class defined in this complaint. The Plaintiff has retained counsel with experience in handling

 consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his attorneys

 have any interests, which might cause them not to vigorously pursue this action.

      19.    This action has been brought, and may properly be maintained, as a class action

 pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

 defined community interest in the litigation:

                  a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                     that the Plaintiff Class defined above is so numerous that joinder of all members

                     would be impractical.
Case 0:21-cv-61072-JIC Document 1 Entered on FLSD Docket 05/21/2021 Page 5 of 11




               b. Common Questions Predominate: Common questions of law and fact exist as

                   to all members of the Plaintiff Class and those questions predominance over any

                   questions or issues involving only individual class members. The principal issue

                   is whether the Defendants' written communications to consumers, in the forms

                   attached as Exhibit A violate 15 U.S.C. §§ 1692e, 1692f, and 1692g.

               c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

                   The Plaintiff and all members of the Plaintiff Class have claims arising out of the

                   Defendants' common uniform course of conduct complained of herein.

               d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                   class members insofar as Plaintiff has no interests that are adverse to the absent

                   class members. The Plaintiff is committed to vigorously litigating this matter.

                   Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                   complex legal issues, and class actions. Neither the Plaintiff nor his counsel have

                   any interests which might cause them not to vigorously pursue the instant class

                   action lawsuit.

               e. Superiority: A class action is superior to the other available means for the fair

                   and efficient adjudication of this controversy because individual joinder of all

                   members would be impracticable. Class action treatment will permit a large

                   number of similarly situated persons to prosecute their common claims in a single

                   forum efficiently and without unnecessary duplication of effort and expense that

                   individual actions would engender.

      20.      Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

 is also appropriate in that the questions of law and fact common to members of the Plaintiff Class
Case 0:21-cv-61072-JIC Document 1 Entered on FLSD Docket 05/21/2021 Page 6 of 11




 predominate over any questions affecting an individual member, and a class action is superior to

 other available methods for the fair and efficient adjudication of the controversy.

      21.        Depending on the outcome of further investigation and discovery, Plaintiff may, at

 the time of class certification motion, seek to certify a class(es) only as to particular issues pursuant

 to Fed. R. Civ. P. 23(c)(4).

                                       FACTUAL ALLEGATIONS

      22.        Plaintiff repeats the above allegations as if set forth here.

      23.        Some time prior to January 7, 2021, Plaintiff allegedly incurred an obligation to a

 non-party Sheridan Radiology Services of South Florida, Inc. (“Sheridan”).

      24.        The obligation arose out of transaction(s) involving a debt to Sheridan in which

 money, property, insurance or services, which are the subject of the transaction(s), were incurred

 solely for personal purposes, specifically personal medical care.

      25.        The alleged Sheridan obligation is a "debt" as defined by 15 U.S.C.§ 1692a (5).

      26.        Sheridan is a "creditor" as defined by 15 U.S.C. § 1692a (4).

      27.        According to the Letter described below, the Sheridan debt was sold to CF Medical.

      28.        Upon information and belief, CF Medical then contracted with Avante to collect the

 alleged debt.

      29.        Avante collects and attempts to collect debts incurred or alleged to have been

 incurred for personal, family or household purposes on behalf of creditors using the United States

 Postal Services, telephone and internet.


                                Violation - January 7, 2021 Collection Letter

      30.        On or about January 7, 2021, Defendants sent the Plaintiff an initial collection letter

 regarding the alleged debt owed to Sheridan. See Letter attached as Exhibit A.
Case 0:21-cv-61072-JIC Document 1 Entered on FLSD Docket 05/21/2021 Page 7 of 11




       31.      The Letter states that Plaintiff owes a balance of $1,019.00.

       32.      The letter ostensibly provides the notices as required by 15 U.S.C. § 1692g regarding

 disputing the debt.

       33.      The Letter states that Sheridan provided services to Plaintiff on August 13, 2016.

       34.      The Letter further states:

                       THE LAW LIMITS HOW LONG YOU CAN BE SUED ON A DEBT.
                       BECAUSE OF THE AGE OF YOUR DEBT, WE WILL NOT SUE
                       YOU FOR IT.

       35.      However, the statute of limitation on this alleged debt has not expired.

       36.      To state or imply that it has, is false and deceptive.

       37.      Moreover, because the statute of limitation has not yet expired, the claim that “we

 will not sue you for [the debt]” is false or misleading.

       38.      In addition, although the quoted language refers to “we” for both defendants, upon

 information and belief, Avante is not authorized to relinquish CF Medical’s right to sue on this debt.

       39.      Despite the language in the letter, CF Medical could consider suing on this debt at a

 later date.

       40.      Therefore stating “we will not sue” for this debt is false and deceptive.

       41.      Furthermore, this debt may get transferred to another debt buyer or debt collector

 who can still sue to collect the debt.

       42.      Finally, Defendants have included incorrect or misleading legal advice in the Letter.

       43.      Plaintiff was therefore confused as to how to properly handle this debt and exercise

 his rights .

       44.      Because of the Letter, Plaintiff believed that he could not be sued for this debt, and

 therefore his alleged obligation to pay it was less pressing than a debt upon which he could be sued.

       45.      Plaintiff was therefore unable to evaluate his options of how to handle this debt.
Case 0:21-cv-61072-JIC Document 1 Entered on FLSD Docket 05/21/2021 Page 8 of 11




       46.       Because of Defendants’ actions, Plaintiff expended time, money, and effort in

 determining the proper course of action.

       47.       In addition, Plaintiff suffered emotional harm due to Defendants’ improper acts.

       48.       These violations by Defendants were knowing, willful, negligent and/or intentional,

 and Defendants did not maintain procedures reasonably adapted to avoid any such violations.

       49.       Defendants’ collection efforts with respect to this alleged debt from Plaintiff caused

 Plaintiff to suffer concrete and particularized harm, inter alia, because the FDCPA provides Plaintiff

 with the legally protected right to be not to be misled or treated unfairly with respect to any action

 for the collection of any consumer debt.

       50.       Defendants’ deceptive, misleading and unfair representations with respect to their

 collection efforts were material misrepresentations that affected and frustrated Plaintiff's ability to

 intelligently respond to Defendants’ collection efforts because Plaintiff could not adequately

 respond to Defendants’ demand for payment of this debt.

       51.       Defendants’ actions created an appreciable risk to Plaintiff of being unable to

 properly respond or handle Defendants’ debt collection.

       52.       Plaintiff was confused and misled to his detriment by the statements in the dunning

 letter, and relied on the contents of the letter to his detriment.

       53.       Plaintiff would have pursued a different course of action were it not for Defendants’

 violations.

       54.       As a result of Defendants’ deceptive, misleading and false debt collection practices,

 Plaintiff has been damaged.
Case 0:21-cv-61072-JIC Document 1 Entered on FLSD Docket 05/21/2021 Page 9 of 11




                                   COUNT I
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692e et seq.

     55.        Plaintiff repeats the above allegations as if set forth here.

     56.        Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

 violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     57.        Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive, or

 misleading representation or means in connection with the collection of any debt.

     58.        Defendants violated said section by falsely, deceptively and/or misleadingly

 collecting a debt in violation of §§ 1692e, 1692e (2), 1692e (5), and 1692e (10).

     59.        By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

 conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs and

 attorneys’ fees.

                                   COUNT II
           VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                             15 U.S.C. §1692f et seq.

     60.        Plaintiff repeats the above allegations as if set forth here.

     61.        In the alternative, Defendants’ debt collection efforts attempted and/or directed

 towards the Plaintiff violated various provisions of the FDCPA, including but not limited to 15

 U.S.C. § 1692f.

     62.        Pursuant to 15 U.S.C. § 1692f, a debt collector may not use any unfair or

 unconscionable means in connection with the collection of any debt.

     63.        Defendants violated this section by unfairly collecting the debt as described above.

     64.        By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

 conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs and

 attorneys’ fees.
Case 0:21-cv-61072-JIC Document 1 Entered on FLSD Docket 05/21/2021 Page 10 of 11




                                       COUNT III
               VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                                 15 U.S.C. §1692g et seq.

       65.        Plaintiff repeats the above allegations as if set forth here.

       66.        Defendants’ debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692g.

       67.        Pursuant to 15 U.S.C. § 1692g, within five days after the initial communication with

  a consumer in connection with the collection of any debt, a debt collector must provide certain

  notices.

       68.        Defendants violated this section by overshadowing the notices required by §1692g

  in an initial collection letter.

       69.        By reason thereof, Defendants are liable to Plaintiff for judgment that Defendants’

  conduct violated Section 1692g et seq. of the FDCPA, actual damages, statutory damages, costs and

  attorneys’ fees.

                                     DEMAND FOR TRIAL BY JURY

       70.        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

  a trial by jury on all issues so triable.

                                          PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Benjamin Hernandez, individually and on behalf of all others

  similarly situated, demands judgment from Defendants Avante and CF Medical as follows:

          i.    Declaring that this action is properly maintainable as a Class Action and certifying

       Plaintiff as Class representative, and Justin Zeig, Esq. as Class Counsel;

         ii.    Awarding Plaintiff and the Class statutory damages;

        iii.    Awarding Plaintiff and the Class actual damages;
Case 0:21-cv-61072-JIC Document 1 Entered on FLSD Docket 05/21/2021 Page 11 of 11




      iv.   Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

     expenses;

       v.   Awarding pre-judgment interest and post-judgment interest; and

      vi.   Awarding Plaintiff and the Class such other and further relief as this Court may deem

     just and proper.

        Dated: May 21, 2021                        Respectfully Submitted,

                                                          ZEIG LAW FIRM, LLC

                                                          /s/ Justin Zeig
                                                          Justin Zeig, Esq.
                                                          3475 Sheridan Street, Ste 310
                                                          Hollywood, FL 33021
                                                          Phone: (754) 217-3084
                                                          Fax: (954) 272-7807
                                                          Justin@zeiglawfirm.com

                                                          Attorneys for Plaintiff
